DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment and arguments filed 10/11/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 10/11/2022 with respect to the rejections of Claims 1 and 14 as being anticipated by Brisben have been fully considered but they are not persuasive. Applicant argues Brisben does not distinguish between capture classes. The Examiner respectfully disagrees. The Examiner notes Applicant has not defined any particular “classes” thus allowing for broad leeway in how this term is interpreted. A “class”, given its BRI, is simply “a group, set, or kind sharing common attributes” (see Merriam0-Webster online dictionary. Therefore, while not using the word “class” per se, Brisben discloses a “class” or grouping of capture types than can be distinguished by an FF-QRS. Brisben discloses distinguishing between selective capture and capture of the para-Hisian myocardium (par. [0087]). Therefore, the capture “class” is a group of capture types that can be identified from FF-QRS and the first capture type would be selective capture and the second capture type would be capture of the para-Hisian myocardium.
If there are particular names or types of classes Applicant intends to encompass, the Examiner suggests specifying what these classes are in more detail in the claims. Given the current scope and lack of details regarding what these classes are, Brisben anticipates the claim.
Regarding the amendments made to claim 4, and the potential to further define the classes in the claim, the Examiner notes Ternes et al. (2017/0296086) discloses utilizing heart data to distinguish between capture classes such as pace-dominant classes, non-capture responses, fusion responses, etc. and then labeling the specific type of capture or non-capture within each class for physician review and programming control (par. [0008, 0009]). Ternes has been relied upon to address the newly added subject matter of the amended claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11, 14-17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brisben et al. (2019/0275329).
Regarding Claims 1 and 14, Brisben discloses a system 100 comprising a HIS electrode ( either of 112a, b, see Fig. 1) configured to be located proximate to a HIS bundle (par. [0049]); a pulse generator coupled to the HIS electrode and configure to deliver HIS bundle pacing (part of HIS bundle pacing system 118, described functionally in par. [0051] as an electrostimulation circuit); a right atrial electrode configured to be located in a right atrium (not shown but described functionally as an option in par. [0053, 0117]); sensing circuitry coupled to the RA electrode and configured to define an RA sensing channel that does not utilize the HIS electrode (par. [0053, 0117] disclose using atrium electrodes instead of HIS electrodes to detect far field signals and par. [0051-0052] states the circuitry 118 has sensing circuitry); and a processor with memory (implicitly disclosed via the programmable function of the device and the execution of said programmed instructions, see par. [0051] and the mention of a control circuit) configured to collect far field cardiac signals from the RA sensing channel. Brisben discloses obtaining multiple Far Field component characteristics of interest, such as FF-QRS, FF-R wave, HV intervals, etc. (par. [0086-0087]) and identifying capture types from an analysis of these components. For instance a FF-QRS width (a first FF COI) can be used to distinguish between selective capture and capture of the para-Hisian myocardium (par. [0087]). As noted in the response to arguments above, these capture types fall within a class of capture types that can be identified from FF-QRS. A second FF COI could be FF-R wave width which can be used to distinguish between S-capture and para-Hisian myocardium capture (par. [0087]). These would belong to a capture class identifiable from an FF-R wave.  Other types of capture can also be determined, such as NS-capture and LOC (par. [0089]). Once the type of capture is determined, the system is configured to adjust pacing parameters accordingly to try and obtain local His bundle activation (par. [0104, 0112-0115]; Fig. 6, see steps 640, 654, 656).
In regards to Claims 2 and 15, Brisben discloses measuring a time interval between a His Bundle pace (HBP) and a sensed FF-QRS (ventricular event), par. [0087]).
With regards to Claims 3 and 16, Brisben discloses utilizing FF-QRS width as a first FFC COI to distinguish between types of capture (par. [0087]).
In regards to Claims 4 and 17, Brisben discloses distinguishing types of capture such as S-capture, NS capture, LOC, etc. regardless of the presence of fusion (see par. [0071, 0110]). For instance, S-capture or NS-capture can be determined with the presence of fusion. The Examiner notes if there are any particular steps that make this functional result possible, Applicant should include such details in the claim.
Regarding claims 6, 10, 19 and 23, Brisben discloses utilizing a timing interval from HBP to a detected FF-QRS to determine S-Capture, NS-Capture, para-Hisian myocardial capture, see par. [0086-0087] as well as LOC and intrinsic capture (par. [0089, 0091, 0109]).
In regards to claims 7-9 and 20-22, Brisben discloses that FF-QRS width and/or area under the curve of the QRS can also be sued to discriminate among NS-capture, S-capture, para-Hisian capture and LOC (par. [0087, 0109]).
With regards to Claim 11, Brisben discloses setting a detection window for detecting/collecting CA signals from the RA sensing channel, the window starting at an HBP pulse delivery and ending at a time determined to be sufficient to encompass a FF-QRS response (par. [0081, 0085, 0107]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brisben et al. (2019/0275329) in view of Callaghan et al. (4,878,497). Brisben discloses that beat discrimination can occur even when fusion is present but fails to disclose avoiding the sensing of fusion beats as claimed. However, Callaghan discloses defining a pacing rate to a predetermined range in order to avoid fusion and thus promote the likelihood of capturing the heart and thus improving device performance (col. 28, lines 37-42). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Brisben reference to include setting a particular pacing rate, as taught and suggested by Callaghan, for the purpose of improving the likelihood of capture and thus improving device performance.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brisben et al. (2019/0275329) in view of Hsu et al. (6,212,428). Brisben discloses using FF-QRS and FF-R wave features to classify a type of capture/rhythm but fails to disclose determining ventricular events using largest peak and largest valley points (maxima and minima). However, Hsu discloses that the extraction of peak and valley points of a cardiac signal to identify a QRS complex is a known process in the art called  feature extraction (col. 9, line 59- col. 10, line 5), wherein these peaks and valley points can be utilized to determine values such as R-wave width (col. 10, lines 45-48), which is a parameter utilized by Brisbane. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Brisbane reference to include utilizing feature extraction on a cardiac signal, as taught and suggested by Hsu, for the purpose of identifying an R-wave width.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brisben et al. (2019/0275329) in view of Ternes et al. (2017/0296086). Brisben discloses using various features such as FF-QRS, FF-R wave, onset time etc. to distinguish between types of capture wherein a class could be named types of capture distinguishable by FF-QRS or FF-R wave, etc.. Brisben is silent regarding identifying specific cardiac classes such as pace-dominant classes, non-capture responses, fusion responses, etc. However, Ternes discloses utilizing detected cardiac parameters to identify specific cardiac classes such as pace-dominant classes, non-capture responses, fusion responses, etc. and then identify specific subsets of capture types within these broader classes for the purpose of providing physician review and programming control to improve the effectiveness of pacing (par. [0008, 0009]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Brisben reference to include the capture classes and capture sub-types within each class, as taught and suggested by Ternes, for the purpose of providing physician review and programming control to improve the effectiveness of pacing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792